Citation Nr: 1430042	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  05-32 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:  Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  In October 2006, the Veteran testified at a hearing before a Decision Review Officer; a transcript of that proceeding is of record.  

The issue on appeal was last before the Board in June 2012 when the claim was denied.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court granted a joint motion of the parties and remanded the issue to the Board for actions consistent with the terms of the joint motion.  

The record before the Board consists entirely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The parties agreed in their joint motion that the Board should not have relied upon a November 2011 VA examiner's opinion against the claim.  The examiner who conducted the November 2011 VA examination opined that the Veteran's hearing loss was not due to his active duty service.  The rationale provided was that all of the in-service hearing screens from August 1989 to September 1998 showed hearing sensitivity to be within normal limits bilaterally.  The parties found this rationale was lacking as the examiner did not address the results of a July 1992 audiogram which documented a hearing loss shift at 1000, 2000, and 3000 Hertz in the left ear and at 2000 and 3000 Hertz in the right ear when compared with an August 1989 audiogram.  Testing conducted the next day again showed an audiological shift.  The Court also found fault with the report of the July 2012 VA examination as the examiner did not address the Veteran's contentions that he was exposed to flight line noise and his bunk was one deck below the catapult and the Veteran's allegations that the decrease noted in July 1992 could have represented the onset of his hearing loss.  

Based on the above, the Board finds a remand is required to obtain an addendum to the November 2011 VA examination report which is responsive to the Court's concerns as set out in the joint motion.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  All pertinent evidence in the electronic files must be made available to and reviewed by the examiner who conducted the November 2011 VA audiological examination and request that the examiner prepare an addendum which addresses the following:

The examiner must address the objective medical findings in the service treatment records, the Veteran's history of in-service and post service noise exposure, and lay statements of the Veteran when determining whether the it is as at least as likely as not (50% or better probability) that the current hearing loss is related to his noise exposure in service.  In doing so, the examiner must comment on the significance (or the lack thereof) of the audiological shift in both ears noted at the time of the July 1992 in-service audiological evaluation; he must take into account the Veteran's allegations that his hearing loss was due to noise exposure while on the flight line and he must also take into account the fact that the Veteran alleged he was removed from the flight line after being treated for hearing loss.  

Prior to forming an opinion, the examiner is directed that regardless of whether hearing loss is shown in service or at separation from service, service connection can still be established if medical evidence shows that the hearing loss is actually due to incidents during service, to include exposure to noise.  A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resorting to speculation" must reflect the limitations of the medical community at large and not those of a particular examiner.  

If the examiner who conducted the July 2011 audiological examination is not available, the pertinent electronic records must be made available to and reviewed by an appropriate health care professional who must provide the required opinion with supporting rationale.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the required opinion.

2.  The RO also should undertake any other development it determines to be warranted.

3.  Then, the claim on appeal must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

